            Case 2:20-cv-00200-GAM Document 70 Filed 06/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEGHENY COUNTY                           :
EMPLOYEES' RETIREMENT                      :
SYSTEM                                     :
INDIVIDUALLY AND ON BEHALF                 :
OF ALL OTHERS SIMILARLY SITUATED           :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-200
                                           :
ENERGY TRANSFER LP, ET AL.                 :

                                        ORDER

       This 14th day of June, 2021, it is hereby ORDERED that counsel shall meet and confer

and present to the Court a proposed Case Management Order on or before July 6, 2021.



                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge
